EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Schell on February 3, 2022.
The application has been amended as follows: 
Claim 10 has been canceled herein.
1. (Currently Amended) A device for performing biological sample reactions, the device comprising: 
a microscope translation stage capable of translation in a dimension of a plane; 
a main duct disposed adjacent the microscope translation stage; and 
a plurality of flow cells each configured to be separately removably mounted relative to the microscope translation stage, each flow cell of the plurality of flow cells including a cover defining an optically transparent region, a heater block disposed over the cover on an opposite side of the cover relative to the microscope translation stage, a heat sink disposed over the heater block, and a duct disposed over the heat sink and to circulate air to the heat sink, each of the plurality of flow cells configured to receive a sample holder containing at least one biological sample between the cover and 
wherein each of the plurality of flow cells is further configured to receive fluid when mounted relative to the microscope translation stage to enable a biochemical reaction of the at least one biological sample;
wherein each of the plurality of flow cells are configured to permit a biochemical reaction of sample to occur in at least one of the plurality of plurality of flow cells with a substrate comprising an array of microparticles comprising nucleic acid templates.
11. (Currently Amended) A method for performing biological analysis, the method comprising:
respectively providing a plurality of flow cells each with a sample holder containing at least one sample for biological analysis, each flow cell of the plurality of flow cells separately mountable to a microscope translation stage and including a cover defining an optically transparent region, a heater block disposed over the cover on an opposite side of the cover relative to the microscope translation stage, a heat sink disposed over the heater block, and a duct disposed over the heat sink and to circulate air to the heat sink, each of the plurality of flow cells configured to receive the sample holder between the cover and the heater block in alignment with the optically transparent region, the duct having an opening to engage a main duct when the each flow cell is mounted to the microscope translation stage, the main duct disposed adjacent the microscope translation stage;

performing a biochemical reaction in each of the plurality of flow cells while the plurality of flow cells are mounted relative to the microscope translation stage,
wherein the respectively providing the plurality of flow cells with a sample holder occurs prior to the mounting of the plurality of flow cells relative to the microscope translation stage,
wherein each of the plurality of flow cells are configured to permit a biochemical reaction of sample to occur in at least one of the plurality of plurality of flow cells with a substrate comprising an array of microparticles comprising nucleic acid templates.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the known prior art teaches or fairly suggest the inventions defined by instant claims 1 and 11.  The examiner agrees with applicant’s arguments beginning on page 6 of the Remarks filed January 24, 2022 with respect to the Boege et al., (US 2008/00318163) reference. Note all functional/process language in all of the claims has received full patentable weight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374. The examiner can normally be reached Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798